DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/058,009. 
Claims 1-20 are pending.
Claims 1-20 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: line 27 of claim 1 defines “a third corner” when a third corner has already been defined previously within the claim and thus should instead define --[[a]] the third corner-- to properly refer back to such a third corner; claim 14 includes “□” symbols which should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 6 defines “wherein SAC90,” which lacks antecedent basis and renders the claimed invention indefinite since such a percentile has not been previously defined within claim 1, from which claim 6 depends from, and thus one of ordinary skill in the art would not know what value is being referred back to. For examining purposes and in light of the specification and drawings, claim 6 is considered to depend from claim 3 which properly introduces such a value, where claim 6 should be amended to depend from claim 3 or amended to properly introduce and define such a value. Claim 7 includes similar limitations when it defines “the 90th percentile, SAC90” and thus is similarly rejected and interpreted as explained above. Claim 19 is also rendered indefinite for its dependency upon claim 6.
Claim 14 defines “A method for producing a vacuum insulating glass according to claim 1,” which renders the claimed invention indefinite since each and every limitation of claim 1 has not been positively defined within claim 14 yet, limitations in claim 14 are defined as “the maximum Vonoroi cell area” or “the first and second longitudinal regions” and thus one of ordinary skill in the art would not know what scope is being defined within claim 14, such as whether each and every feature with regards to the planar area of claim 1 is being defined in claim 14. For examining purposes and in light of the specification and drawings, the limitations regarding the planar area and the distribution of the spacers of claim 1 are being referred back to and defined in claim 14, where it is recommended to positively define providing the element of claim 1 within the method step of claim 14 or including positively defining the planar area limitations of 

Allowable Subject Matter
Claims 2-5, 8-13, 16-18 and 20 are allowed.
Claim 1 is objected to and would be allowable once the objection to such a claim as explained above is fixed.
Claims 6, 7, 14, 15, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Stark et al. (WO 2016/130854) disclose a vacuum insulated glass assembly comprising of two glass panes #102 and #108 separated by spacers #116 and a seal #130 in order to form an internal space. As depicted in figure 1B, an extra spacer is provided in the rounded corner areas so as to increase the spacer density in such a location and decrease the cell area around each spacer. However, the spacing between each spacer is otherwise uniform throughout the assembly and thus longitudinal and width regions are not provided with a different distribution than the central region as defined and it would thus be impermissible hindsight to modify Stark et al. to meet each and every feature of the claimed invention as presently defined.
Petit (U.S. Publication 2016/0160555) discloses a vacuum insulated glass assembly comprising of two glass panes #1 and #2 separated by spacers #2 and a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635